                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                 1:18-cv-89-FDW

JORDAN ANDREW JONES,                )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )                              ORDER
                                    )
GEORGE T. SOLOMON, et al.,          )
                                    )
            Defendants.             )
____________________________________)

       THIS MATTER is before the Court on pro se Plaintiff’s Motion for Leave to Respond in

Opposition of Answer of Defendants Ball, Guice, Perry, Taylor, and Carroll, (Doc. No.

51), Motion for Leave to Respond in Opposition of Answer of Defendant Solomon, (Doc. No.

52), Declarations for Entry of Default Against Defendants Guice, Taylor, Perry, and Doe, (Doc.

Nos. 49, 54), and Motions for Default Judgment Against Defendants Guice, Taylor, Perry, and

Doe. (Doc. Nos. 55, 56).

       The pro se incarcerated Plaintiff filed a civil rights Complaint pursuant to 42 U.S.C. §

1983 addressing incidents that allegedly occurred at the Avery-Mitchell and Lanesboro

Correctional Institutions. (Doc. No. 1). The Complaint passed initial review on allegations about

the conditions of confinement and due process with regards to restrictive housing against

Defendants Ball, Buchanan, Carpenter, Cooper, Guice, Lewis, Lowery, Perry, Reel; due

process with regards to discipline against Defendant Mull, and retaliation against

Defendants Ball, Penland, Taylor, Laughrun. The North Carolina Department of Public Safety

waived service of process with regards to Defendants Lowry, Reel, Carpenter, Cooper, Lewis,

Penland, Laughrun, Mull, and Buchanan, (Doc. No. 17), and provided the last known

addresses for Defendants Guice, Perry, Ball, and
                                               1
Taylor, (Doc. No. 18). The Court entered an Order directing the U.S. Marshal to serve Defendants

Guice, Perry, Ball, and Taylor with the Complaint on October 12, 2018. (Doc. No. 19). On

November 27, 2018, Defendants Buchanan, Carpenter, Cooper, Laughrun, Lewis, Lowery, Mull,

Penland, and Reel filed a Motion for Extension of Time to answer the Complaint, which was

granted until January 9, 2019. (Doc. No. 24).

       Meanwhile, Plaintiff filed an Amended Complaint that was docketed November 16, 2018,

(Doc. No. 21), that passed initial review on Plaintiff’s allegations regarding the conditions of

confinement against Defendants Ball, Buchanan, Carpenter, Carroll, Cooper, Doe, Guice, Lewis,

Lowery, Perry, Reel, and Solomon, due process claims against Defendants Doe, Carroll, and Mull,

and retaliation claims against Ball, Penland, Taylor, and Laughrun. (Doc. No. 23). On January 28,

2019, NCDPS filed a waiver of service executed by Defendant John Doe (signed by Defendant

T.K. Penland), and Defendant Carrol. (Doc. No. 31). The Court ordered the U.S. Marshal to serve

Defendant Solomon with the Amended Complaint, (Doc. No. 35), and he was served on February

1, 2019, (Doc. No. 38).

       A return of service was docketed on February 22, 2019, indicating that Defendants Ball,

Guice, Perry, and Taylor were served with the Complaint on February 20, October 15, November

2, and October 15, respectively. (Doc. No. 47). Plaintiff filed a Declaration for Entry of Default

Against Defendants Guice, Taylor, and Perry on March 6, 2019 (docketed March 11, 2019),

arguing that more than 21 days had elapsed since Guice, Taylor, and Perry were served, and they

had not filed answers. (Doc. No. 49). Defendants Ball, Carroll, Guice, Perry, and Taylor filed an

Answer to Amended Complaint on March 13, 2019. (Doc. No. 48). Plaintiff has also filed a Motion

for Default Judgment Against Defendants Guice, Taylor, and Perry, (Doc. No. 55), arguing that

these Defendants did not file answer until more than 60 days elapsed.



                                                2
       Defendants Guice, Perry, and Taylor have filed a Response in Opposition, (Doc. No. 50),

arguing inter alia that these Defendants were never served with the Amended Complaint as

required by Rule 5(a)(1)(B) and default is not appropriate under Rule 55(a) and, in any event, they

have now filed an Answer. Plaintiff filed a Reply reiterating his prior arguments. (Doc. No. 53).

Plaintiff has also filed a Declaration for Entry of Default Against Defendant Doe, (Doc. No. 54),

and a Motion for Default Judgment against Defendant Doe, (Doc. No. 56), arguing that more than

60 days have elapsed since service and that Defendant Doe has failed to answer.

       Plaintiff’s Motions seeking default against Defendants Guice, Taylor, and Perry are denied

for the reasons set forth in Defendants’ Response. See (Doc. No. 50). Even if the Amended

Complaint was properly served, the Court would deny default in favor of a trial on the merits. See

generally Fed. R. Civ. P. 55; United States v. Shaffer Equip, Co., 11 F.3d 450, 453 (4th Cir. 1993)

(noting the “strong policy” that cases be decided on their merits” and listing the factors that must

be considered before a court exercises its inherent power to dismiss). Plaintiff’s Motions seeking

default against Defendant Doe is meritless because the service waiver for that Defendant was

executed by T.K. Penland, who timely filed an Answer on January 9, 2019. (Doc. No. 27).

       Also pending are Plaintiff’s Motions for Leave to Respond in Opposition of Answer of

Defendants Ball, Guice, Perry, Taylor, and Carroll, (Doc. No. 51), and Defendant Solomon, (Doc.

No. 52), arguing that these Defendants have gone beyond mere denial of Plaintiff’s claims and

made contentions that are factually untrue, and to which he would like to respond. Rule 12(f)

provides that the Court may strike from a pleading “an insufficient defense or any redundant,

immaterial, impertinent, or scandalous matters.” Fed. R. Civ. P. 12(f). the Court may act on its

own or on a motion by a party. Id. Liberally construing these pro se Motions, it appears that

Plaintiff is seeking to strike portions of the Answers. However, he has failed to demonstrate that



                                                 3
any portion of the Answers are insufficient, redundant, immaterial, impertinent or scandalous.

Therefore, Plaintiff’s Motions will be denied.

       IT IS THEREFORE ORDERED that:

       1. Plaintiff’s Motion for Leave to Respond in Opposition of Answer of Defendants Ball,

           Guice, Perry, Taylor, and Carroll, (Doc. No. 51), is DENIED.

       2. Plaintiff’s Motion for Leave to Respond in Opposition of Answer of Defendant

           Solomon, (Doc. No. 52), is DENIED.

       3. Plaintiff’s Declaration for Entry of Default Against Defendants Guice, Taylor, and

           Perry, (Doc. No. 49), is DENIED.

       4. Plaintiff’s Declaration for Entry of Default Against Defendant Doe, (Doc. No. 54), is

           DENIED.

       5. Plaintiff’s Motion for Default Judgment Against Defendants Guice, Taylor, and Perry

           (Doc. No. 55), is DENIED.

       6. Plaintiff’s Motion for Default Judgment against Defendant Doe, (Doc. No. 56), is

           DENIED.

                                         Signed: August 7, 2019




                                                 4
